UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-6443



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


TYRONE WEBB,

               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:93-cr-00007-CMC)


Submitted: May 22, 2008                       Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Webb, Appellant Pro Se. James Chris Leventis, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone Webb appeals the district court’s order denying

his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a reduction

to his sentence based on an amendment to the sentencing guidelines.

We have reviewed the record and find the district court did not

abuse its discretion denying the motion.     See United States v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (motion under § 3582(c)

“is subject to the discretion of the district court.”).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -